ORDER

PER CURIAM.
Aaron Searcy (Searcy) appeals the trial court’s judgment in favor of State Farm Fire and Casualty Company (State Farm) after a jury verdict. Searcy raises two points on appeal. In his first point, Searcy contends the trial court erred in denying his motion to dismiss State Farm’s affirmative defense based on material misrepresentation because State Farm did not properly plead the required elements. In his second point, Searcy alleges the trial court erred in giving the jury an instruction on State Farm’s affirmative defense based on material misrepresentation. Se-arcy contends the instruction was not supported by the evidence as State Farm offered no evidence that it was prejudiced by a material misrepresentation. We find no error and affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 84.16(b).